        Case 1:19-cv-00208-JCG Document 55    Filed 04/30/21   Page 1 of 6




               UNITED STATES COURT OF INTERNATIONAL TRADE
                BEFORE THE HONORABLE JENNIFER CHOE-GROVES
____________________________________
                                  )
SAHA THAI STEEL PIPE              )
PUBLIC COMPANY LIMITED,           )
                                  )
                Plaintiff,        )             Court No. 19-00208
          v.                      )
                                  )
UNITED STATES,                    )
                                  )
                Defendant,        )
                                  )
                and               )
                                  )
WHEATLAND TUBE COMPANY AND )
NUCOR TUBULAR PRODUCTS INC.,      )
                                  )
          Defendant-Intervenors.  )
                                 _)

 DEFENDANT-INTERVENOR WHEATLAND TUBE COMPANY’S COMMENTS ON
            COMMERCE’S REDETERMINATION ON REMAND




                                    Roger B. Schagrin
                                    Elizabeth J. Drake
                                    SCHAGRIN ASSOCIATES
                                    900 7th Street NW, Suite 500
                                    Washington, D.C. 20001
                                    (202) 223-1700
                                    Counsel to Wheatland Tube Company



Dated: April 30, 2021
  Case 1:19-cv-00208-JCG Document 55                                   Filed 04/30/21            Page 2 of 6




                                            TABLE OF CONTENTS

INTRODUCTION ...............................................................................................................1

COMMENTS .......................................................................................................................1

CONCLUSION ....................................................................................................................3




                                                          i
           Case 1:19-cv-00208-JCG Document 55              Filed 04/30/21    Page 3 of 6




          INTRODUCTION

          On behalf of Defendant-Intervenor Wheatland Tube Company (“Wheatland”), we hereby

submit comments in support of the decision by the U.S. Department of Commerce

(“Commerce”) to submit its remand determination under respectful protest pursuant to the

remand ordered by the U.S. Court of International Trade in Saha Thai Steel Pipe Co., Ltd., et al.

v. United States, Consol. Court No. 19-208, Slip Op. 20-148 (Ct. Int’l Trade Oct. 19, 2020)

(“Saha Thai”) and the Court’s December 21, 2020 Scheduling Order (“Scheduling Order”), ECF

No. 48.

          COMMENTS

          In its original determination, Commerce correctly determined that a particular market

situation (“PMS”) existed in Thailand during the period of review (“POR”) that distorted the cost

of producing circular welded pipe and tube (“CWP”), and Commerce adjusted the mandatory

respondent’s costs of production accordingly. See Circular Welded Carbon Steel Pipes and

Tubes from Thailand: Final Results of Antidumping Duty Administrative Review; 2017-2018, 84

Fed. Reg. 64,041 (Dep’t Commerce Nov. 20, 2019) and accompanying Issues and Decision

Memorandum (“Final IDM”), PR Doc 121.1 In its opinion, issued after denying a motion for oral

argument, ECF No. 41, the Court did not address the substance of Commerce’s affirmative PMS

finding. See Saha Thai. The Court did, however, rule that the statute did not permit Commerce to

adjust the respondent’s costs of production for the purposes of the sales-below-cost test to

account for the PMS that was found to exist. Id. at 7 – 12. Upon a motion for clarification filed

by the Defendant the United States, the Court further ordered Commerce to “recalculate the

respondents’ weighted-average dumping margins without a particular market situation



1
    Citations to the administrative record indicate the public record document numbers (“PR Doc.”).


                                                  1
          Case 1:19-cv-00208-JCG Document 55              Filed 04/30/21     Page 4 of 6




adjustment.” Scheduling Order at 2.

        Thus, on remand, the Court’s opinion in Saha Thai prohibited Commerce from adjusting

respondent’s cost of production for the purposes of the sales-below-cost test to account for the

PMS that was found. In addition, according to the Court’s Scheduling Order, Commerce was

also prohibited from making any other adjustment to account for the PMS that existed, despite

the fact that: (1) the statute directs Commerce to consider any sales and transactions occurring in

situations in which a PMS prevents a proper comparison with export price to be outside the

ordinary course of trade (see 19 U.S.C. § 1677(15)(C)); (2) the statute requires any home market

prices used as the basis of normal value be in the ordinary course of trade (see 19 U.S.C.

§ 1677b(a)(1)(B)(i)); and (3) and the statute allows Commerce to use “any other calculation

methodology” to calculate constructed value if the agency determines that a cost-based PMS

exists (see 19 U.S.C. § 1677b(e)).

        On remand, Commerce correctly continued to find that a PMS existed that distorted the

cost of producing CWP in Thailand during the period of review. See Final Results of

Redetermination Pursuant to CIT Order (Mar. 15, 2021) (“Remand Redetermination”) at 1, ECF

No. 53. This was in compliance with the Court’s order, which did not question the validity of

Commerce’s original determination regarding the existence of a PMS. See Saha Thai.

Nonetheless, on remand, Commerce eliminated any adjustment to account for this PMS in order

to comply with the Court’s order in Saha Thai and the Scheduling Order. Remand

Redetermination at 1 – 2. Commerce has therefore filed its remand results under respectful

protest. Id. at 1 – 2.

        For the reasons contained in Wheatland’s original response brief to the Court, we

respectfully disagree with the Court’s conclusion that Commerce may not adjust costs to account




                                                 2
         Case 1:19-cv-00208-JCG Document 55                 Filed 04/30/21     Page 5 of 6




for a cost-based PMS in this case. See Defendant-Intervenors’ Response Brief (June 15, 2020),

ECF No. 35. Indeed, the statute directs that whenever any sales are disregarded as the result of

the sales-below-cost test, normal value shall be based on any remaining sales made in the

ordinary course of trade, or, if no such sales remain, constructed value. See 19 U.S.C.

§ 1677b(b)(1). Because a PMS by definition renders a respondent’s costs outside the course of

ordinary trade, that fact must logically be taken into account to ensure that any sales remaining

after the sales-below-cost test are also in the ordinary course of trade, as required by the statute.

In the alternative, in the absence of any sales in the ordinary course of trade, Commerce would

be required to rely on constructed value. As noted above, the statute permits Commerce to use

any calculation methodology for constructed value where a PMS distorts costs. See 19 U.S.C.

§ 1677b(e).

       Because the Court has prohibited Commerce from making any adjustment for the PMS

that was found to exist, see Saha Thai and Scheduling Order, Commerce had no other choice on

remand but to remove the PMS adjustment altogether. We therefore agree with their decision to

do so under respectful protest.

       CONCLUSION

       In conclusion, for the reasons reviewed above, Wheatland agrees with Commerce’s

decision to file its remand determination under protest.

       Please contact the undersigned with any questions regarding this submission.

                                               Respectfully Submitted,

                                               /s/ Elizabeth J. Drake
                                               Roger B. Schagrin
                                               Elizabeth J. Drake
                                               SCHAGRIN ASSOCIATES
                                               Counsel to Wheatland Tube Company



                                                  3
         Case 1:19-cv-00208-JCG Document 55              Filed 04/30/21     Page 6 of 6




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that these comments comply with the word count limitation of the U.S.

Court of International Trade Standard Chambers Procedures § 2(B)(1) and contains 844 words,

excluding the parts of the brief exempted from the word limitation. In preparing this certificate

of compliance, I relied on the word count function of the word processing software used to

produce this brief.

                                      /s/ Elizabeth J. Drake

Dated: April 30, 2021




                                                4
